

115 HR 3754 IH: VHA REcruitment, HIring, and REtention Act of 2017
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3754IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2017Mrs. Hartzler introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the recruitment, hiring, and retention of health
			 professionals by the Veterans Health Administration, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the VHA REcruitment, HIring, and REtention Act of 2017 or VHA REHIRE Act of 2017. 2.Enhancing the recruiting, hiring, and retention of health professionals by the VHA (a)Establishing the Department of Veterans Affairs Student Loan Repayment Program (1)In generalChapter 76 of title 38, United States Code, is amended by inserting after subchapter VII the following new subchapter:
					
						VIIIStudent Loan Repayment Program
 7691.EstablishmentAs part of the Educational Assistance Program, the Secretary may carry out a student loan repayment program under section 5379 of title 5. The program shall be known as the Department of Veterans Affairs Student Loan Repayment Program (in this chapter referred to as the Student Loan Repayment Program).
 7692.PurposeThe purpose of the Student Loan Repayment Program is to assist, through the establishment of an incentive program for certain individuals employed in the Veterans Health Administration, in meeting the staffing needs of the Veterans Health Administration for health professional occupations for which recruitment or retention of qualified personnel is difficult.
 7693.EligibilityIndividuals eligible for the Student Loan Repayment Program shall include any health professional hired under section 7401 of this title who is in an occupation described in section 7692 of this title.
 7694.Term of obligated serviceIn addition to any requirements under section 5379(c) of title 5, a participant in the Student Loan Repayment Program must agree, in writing and before the Secretary may make any payment to or for the participant, to serve as a full-time employee of the Veterans Health Administration for one calendar year for every $10,000 in such benefits that the employee receives, but in no case for less than three calendar years.
 7695.Relationship to Educational Assistance ProgramAssistance under the Student Loan Repayment Program may be in addition to other assistance available to individuals under the Educational Assistance Program..
				(2)Conforming and technical amendments
					(A)Conforming amendments
 (i)Section 7601(a) of title 38, United States Code, is amended— (I)in paragraph (4) by striking and;
 (II)in paragraph (5) by striking the period and inserting ; and; and (III)by adding at the end the following new paragraph:
								
 (6)the student loan repayment program provided for in subchapter VIII of this chapter.. (ii)Section 7603(a)(1) of title 38, United States Code, is amended by striking or VI and inserting VI, or VIII.
 (iii)Section 7604 of title 38, United States Code, is amended by striking or VI each place it appears and inserting VI, or VIII. (B)Table of sectionsThe table of sections at the beginning of chapter 76 of such title is amended by inserting after the items relating to subchapter VII the following:
						
							
								Subchapter VIII—Student Loan Repayment Program
								Sec.
								7691. Establishment.
								7692. Purpose.
								7693. Eligibility.
								7694. Term of obligated service.
								7695. Relationship to Educational Assistance Program..
					(b)Periods of obligated service for certain employees of the Veterans Health Administration
				(1)Employees of the Veterans Health Administration who participate in certain educational assistance
			 programs
 (A)Employee Incentive Scholarship ProgramSection 7672(e)(1)(B) of title 38, United States Code, is amended by striking for not less than 3 years and inserting in no case for less than the longer of three calendar years or one calendar year for every $10,000 in such benefits that the employee receives under this subchapter.
 (B)Education Debt Reduction ProgramSection 7683 of title 38, United States Code, is amended by adding at the end the following new subsections:
						
 (e)AgreementBefore the Secretary may make any education debt reduction payment to or for a participant in the Education Debt Reduction Program, the participant must agree in writing to serve as a full-time employee of the Veterans Health Administration for a period of obligated service, but in no case for less than three calendar years.
 (f)PenaltyA participant in the Education Debt Reduction Program who does not complete a period of obligated service under subsection (f) shall owe the Federal Government a penalty calculated using the formula in section 7675(c) of this title..
 (2)Employees of the Veterans Health Administration who receive certain bonuses or allowancesSection 7410 of title 38, United States Code, is amended— (A)in subsection (a), by striking The and inserting Subject to subsection (c), the; and
 (B)by adding at the end the following new subsection:  (c)Period of obligated service (1)Before the Secretary may pay any bonus or allowance under this section to an employee, the employee must agree in writing to serve as a full-time employee of the Veterans Health Administration for a period of obligated service determined under paragraph (2), but in no case for less than two calendar years.
 (2)A period of obligated service determined under this paragraph shall equal one calendar year for every 10 percent of the base pay of the employee (or a proportionate ratio thereof) that the bonus or allowance equals.
								(3)
 (A)An employee who does not complete a period of obligated service under this subsection shall owe the Federal Government an amount determined in accordance with the following formula: A=2B(T−(S÷T)).
 (B)In such formula: (i)A is the amount the employee owes the Federal Government.
 (ii)B is the sum of all bonuses or allowances paid to the employee under this section. (iii)T is the number of months in the period of obligated service of the employee.
 (iv)S is the number of whole months of such period of obligated service served by the employee. . (c)Hiring timelines (1)75 days to hireThe Secretary of Veterans Affairs shall offer employment to a qualified applicant for a vacant position in the Veterans Health Administration in a health professional occupation no later than 75 days after the last day the Secretary accepts applications for such position.
 (2)Early applicationThe Secretary of Veterans Affairs shall accept an application for a vacant position in the Veterans Health Administration in a health professional occupation from an applicant who, at the time of application, has not yet completed the education or training that qualifies an individual for such position if the applicant expects to complete such education or training no later than 75 days after the last day the Secretary accepts applications for such position.
 (3)Flexibility for VHA facility directorsThe Secretary shall ensure that the director of each facility of the Veterans Health Administration has the maximum discretion possible in meeting staffing needs for health professional occupations in each such facility for which recruitment or retention of qualified personnel is difficult.
				